BILL to foreclose a mortgage. The mortgage bears date in 1841, and was given to secure a debt payable in instalments, the last of which did not fall due till 1846. The bill was filed in 1845, being before the last instalment secured by the mortgage became due. For this c.ause the bill was demurred to and dismissed. This was wrong. The statute in force at the time this bill was filed authorized it, and that statute governed the case. Doe v. Woodward, November term, 1849 (1).
The decree is reversed with costs. Cause remanded, &c.

 See 1 Carter’s Ind. R. 446.